Citation Nr: 0526229	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-12 310	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to a higher initial evaluation for residuals 
of a left fifth metatarsal fracture.

5.  Entitlement to a higher initial evaluation for residuals 
of a lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
November 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
questions currently before the Board were placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating, the Board has characterized the left 
metatarsal fracture and lumbosacral strain rating issues on 
appeal as set forth above.  Further, in cases such as this 
one, where the original rating assigned has been appealed, 
consideration must be given as to whether the veteran 
deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.

As an initial matter, the Board notes that, following the 
Board's August 2003 remand, the veteran submitted new 
evidence in the form of a computerized registration form from 
the USAF medical center at Travis Air Force Base, California, 
and a letter from a private podiatrist, S.S., D.P.M., to 
C.S., P.A., giving a brief diagnosis and treatment plan.  
This evidence was received by the RO in Muskogee, Oklahoma in 
May 2004, at which time the veteran's file was under the 
control of the Appeals Management Center (AMC) in Washington, 
D.C.  The evidence was forwarded to the Board, where it was 
received in September 2004.  See 38 C.F.R. § 19.37(b) (2004).  
When a veteran timely submits new evidence, he has a right to 
have the evidence considered by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2004); see 
generally VAOPGCPREC 1-2003.  Here, the veteran has not 
waived that right.  However, the Board has determined that 
the newly submitted evidence is not pertinent to the 
veteran's claims, and therefore need not be remanded for AOJ 
consideration.  

The evidence is not pertinent because the one-page 
computerized registration form merely shows that the veteran 
registered at the Travis AFB medical center in 1996.  It 
provides no information regarding any treatment.  The letter 
from Dr. S.S. is not pertinent because it refers to diagnosis 
and a treatment plan regarding the patient's right foot, 
whereas this veteran's claim involves his left foot.  
Further, the Board notes that the letter identifies a patient 
with the same last name as the veteran, but with a different 
first name.  Thus, the letter may not even concern this 
veteran.  Accordingly, this matter is referred to the RO to 
determine whether the letter from Dr. S.S. refers to this 
veteran or to another individual.


FINDINGS OF FACT

1.  The veteran does not have a current sinusitis disability.

2.  The veteran does not have a right shoulder disability 
attributable to his military service.

3.  The veteran does not have a right knee disability 
attributable to his military service.

4.  The veteran's service-connected residuals of a left fifth 
metatarsal fracture cause no swelling, edema, tenderness, or 
deformity; he has good range of motion and normal toe 
movement.

5.  The veteran's service-connected residuals of a 
lumbosacral strain cause no deformity, weakness, spasm, or 
tenderness; he has normal range of motion.


CONCLUSIONS OF LAW

1.  The veteran does not have sinusitis that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

2.  The veteran does not have a right shoulder disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The criteria for a rating in excess of 10 percent from 
November 20, 2001, for left fifth metatarsal fracture have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2004).

5.  The criteria for a rating in excess of 10 percent from 
November 20, 2001, for lumbosacral strain have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Code  5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty for 10 years as an x-ray 
specialist.  The veteran's service medical records (SMRs) 
also show three complaints for recurring sinusitis.  In his 
formal appeal of these decisions, the veteran averred that he 
was told by a treating physician in the military that he had 
chronic sinusitis caused by being sensitized by the chemicals 
to which he was exposed in the x-ray darkroom.  The veteran's 
discharge examination noted that the veteran had had a sinus 
polyp in 1993, and showed that he was status-post three 
episodes of sinusitis.

The veteran was seen in September 1993 complaining of dull 
right shoulder pain following weightlifting.  There was no 
deformity and no dislocation.  The initial assessment was a 
torn right rotator cuff.  An MRI taken the same day was 
described as within normal limits.

The veteran's SMR shows that he fell onto his right knee 
while playing basketball in about September 2000.  There was 
mild swelling.  He was seen on several occasions complaining 
of persistent pain and weakness, as well as a feeling that 
the knee was about to give way.  In August 2001, the veteran 
was seen with complaints of dull aches, and pain associated 
with squatting and stair climbing.  The assessment was 
possible meniscus tear.  An MRI of the right knee was 
negative.  

The veteran's SMRs show that he suffered a fracture at the 
base of the left fifth metatarsal in August 1996.  He 
subsequently underwent three surgeries to repair the 
fracture.  The veteran's discharge physical examination 
reveals the veteran complained of numbness and burning in the 
left foot, which he described as having worsened. 

The veteran was first seen for complaints of low back pain in 
February 1994, caused by lifting boxes.  The SMR shows that 
the veteran was seen several times while in service for 
complaints of recurring back pain.  Radiological examination 
in October 1994 showed one to two millimeters of displacement 
from alignment on extension.  An MRI in September 1995 showed 
no evidence of degenerative disc disease, no bulging or 
herniated discs, and no spinal stenosis.  During his 
discharge examination, the veteran reported that pain was 
improved with use of Motrin.  

The veteran was afforded a VA examination given in May 2004.  
The examiner noted the veteran's medical history as provided 
in the file and the veteran's account.  Regarding sinusitis, 
the veteran reported that his in-service sinusitis, thought 
to have been caused by exposure to darkroom chemicals, had 
cleared up, and he had no problem whatsoever regarding 
sinusitis.  On examination, the veteran's ENT examination was 
described as essentially negative, with no tenderness noticed 
in the sinus areas.  X-ray examination revealed two small 
retention cysts in the left maxillary sinus, and aplastic 
frontal sinus.  

The veteran complained that he could not raise his right arm 
above shoulder level, that the shoulder popped and ached, and 
that he could not sleep on his right side because of shoulder 
pain.  The veteran was described as left-handed, and it was 
noted that the right shoulder pain had no effect on his daily 
activities.  The veteran reported taking Morin for pain 
relief.  On examination, the examiner noted no deformity or 
abnormality of the right shoulder.  Range of motion exercises 
of the right shoulder revealed abduction to 130 degrees, 
limited by pain.  Forward elevation was to 140 degrees, at 
which point he stopped because of pain.  Internal rotation  
was to 60 degrees without pain, and to 80 degrees with pain.  
External rotation was to 80 degrees without pain, and to 90 
degrees with pain.  Musculature of the right arm was normal.  
The examiner noted that it appeared that there was some 
limitation of motion because of pain, but no limitation 
because of weakness or fatigue.  X-ray examination was 
reported negative.  Given that the veteran's in-service 
shoulder x-ray was negative, that he did not complain of any 
right shoulder condition at his discharge examination, and 
that the current x-ray examination was negative, the examiner 
opined that the veteran's painful right shoulder condition 
was not likely related to his military service.  

The veteran noted that he had pain in his right knee off and 
on, especially after standing for a long time.  The veteran 
noted that his knee locked up on him.  The veteran did not 
use any walking aids, and the right knee condition was said 
to have no effect on his daily activities.  He reported 
taking Motrin for pain relief.  On examination, the examiner 
noted no swelling, edema, effusion, instability, weakness, 
tenderness, redness, or heat.  There was no abnormal movement 
or guarding of movement.  McMurray, Lachman, and Drawer tests 
were all negative.  Range of motion exercises showed flexion 
to 130 degrees, and extension to zero degrees in both knees.  
There was no pain noticed during the movements of either 
knee, and no limitation of movement of the right knee because 
of pain, weakness, or fatigue.  The veteran was able to walk 
on his heels and toes, and was able to squat.  X-ray 
examination of the right knee was negative.  Given that the 
veteran's 2001 in-service MRI of the right knee was negative, 
and given the negative findings of this examination, the 
examiner opined that the veteran's current right knee pain 
with a negative examination was not likely related to his 
military service.

The veteran complained of dull aching pain in this left foot 
after standing for three hours or more.  Pain was described 
as 4/10, but only after standing for a long time.  The 
veteran reported that he sometimes experienced shooting pain 
in his foot at night.  He used no corrective shoes or 
insoles, and used no walking aids or braces.  On examination, 
the examiner noted a well-healed linear scar on the lateral 
side of the left foot.  There was no tenderness, swelling, 
edema, or evidence of any deformity.  Sensory function was 
intact.  Range of motion exercises of the left foot showed 
what the examiner described as good range of movement, 
reported as 50 degrees of plantar flexion and 15 degrees of 
dorsiflexion.  The veteran was able to have inversion and 
aversion, and toe movements were normal.  He was able to walk 
on his heels and toes.  Arches were normal.  X-ray 
examination revealed fifth metatarsal subluxation and small 
bony fragments of the fifth metatarsal bone at the base.

The veteran complained of constant pain in the lower back, 
described as 3/10, going to 8-9 at least once in two months.  
He wore no brace and used no walking aid.  The veteran 
reported no limitation of walking or standing, and said that 
he could walk a couple of miles without any problem.  There 
was no incapacitation and no effect on his daily activities.  
On examination, the examiner noted that there was no postural 
abnormality or fixed deformity.  Musculature of the back was 
normal.  There was no weakness, spasm, or tenderness.  
Reflexes were normal and symmetrical on both sides.  Sensory 
function was intact.  Straight leg raising test was negative 
on both sides.  Range of motion exercises showed flexion to 
95 degrees, extension to 35 degrees, lateral flexion to 35 
degrees bilaterally, and rotation to 65 degrees bilaterally.  
There was no limitation of motion of the lumbosacral spine 
because of pain, weakness, or fatigue.  There was no 
incoordination, no weakened movement, and no limitation 
because of weakness or fatigue.  X-ray examination of the 
lumbosacral spine revealed L5/S1 grade one spondylolisthesis 
with associated spondylosis.  Intervertebral disc spaces were 
grossly maintained.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A.  Sinusitis

Here, the veteran does not have a current diagnosis of 
sinusitis.  The VA examiner noted that the veteran told him 
that he has no problem whatsoever regarding sinusitis.  
Without medical evidence of a current disability, the 
analysis ends, and the claim must be denied.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  In other words, service 
connection may not be awarded without a showing of current 
disability.  Absent a diagnosis of current disability, 
service connection may not be granted despite whatever is 
shown during service, such as the recurring problems with 
sinuses.

B.  Right shoulder

There is evidence of an injury to the veteran's right 
shoulder in service.  However, the VA examiner noted that, 
while the veteran complained of pain in the right shoulder, 
which the examiner noted appeared to affect motion, the 
veteran's right shoulder condition did not affect his daily 
activities or occupation.  Because of this and because of the 
negative x-rays, the examiner opined that any disability the 
veteran might be experiencing was not likely related to 
military service.  The Board notes that, while the veteran 
might well be experiencing pain related to his right 
shoulder, and even if this pain was attributed to his 
military service, this pain, by itself, does not constitute a 
disability; there must be a diagnosed underlying disability.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain 
alone does not in and of itself constitute a disability).  
Without medical evidence of a current disability, the 
analysis ends, and the claim must be denied.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  

C.  Right knee.

The evidence shows that the veteran complained of twisting 
his right knee in service.  However, the VA examiner noted 
that, because of the negative MRI reported in service in 
2001, and because his examination and the current x-rays were 
normal, his opinion was that any disability the veteran might 
be experiencing in his right knee was not likely related to 
his military service.  Without medical evidence of a current 
disability, the analysis ends, and the claim must be denied.  
See Savage, supra.  Again, pain, by itself, does not 
constitute a disability.  Sanchez-Benitez, supra.

D.  Metatarsal fracture residuals

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule, or scheduler), found in 38 C.F.R. Part 4 (2004).  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2004).  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2004).  The 
Board notes that these regulatory provisions were taken into 
account by the VA examiner, and are considered here.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Further, under 
Fenderson, consideration must be given as to whether a staged 
rating is warranted at any point during the pendency of the 
claim.  Id.   

The veteran's residuals of a left fifth metatarsal fracture 
were rated under Diagnostic Code 5284, other foot injuries.  
38 C.F.R. § 4.71a.  Under Diagnostic Code 5284, a 10 percent 
evaluation is for application where there is a moderate 
injury to the foot.  A 20 percent evaluation is for 
application where there is a moderately severe injury to the 
foot.  A 30 percent evaluation, the maximum available under 
Diagnostic Code 5284, is for application where there is a 
severe foot injury.  Here, the VA examiner found no 
tenderness, swelling, edema, or evidence of any deformity.  
Sensory function was intact.  Range of motion was essentially 
within normal limits.  The veteran was able to have inversion 
and aversion, and toe movements were normal.  He was able to 
walk on his heels and toes, and could walk for a couple of 
miles without any problem.  Arches were normal.  X-ray 
examination revealed fifth metatarsal subluxation and small 
bony fragments of the fifth metatarsal bone at the base.  

Given the medical evidence of record, the Board finds that 
the disability picture more nearly approximates the criteria 
required for the moderate rating.  The Board thus determines 
that a higher evaluation for residuals of the veteran's left 
fifth metatarsal fracture is not warranted for any period 
since the effective date of November 20, 2001.  38 C.F.R. § 
4.7.  The term "moderate" is not specifically defined by 
the regulation, but a review of other rating criteria 
relating to disabilities closely associated with the same 
anatomical area suggests that this term contemplates 
disability that is likely greater than that experienced by 
the veteran.  To name a few examples, a 10 percent rating 
(which is the rating assignable under Diagnostic Code 5284 
for "moderate" foot injury) may also be assigned in cases 
where there is hallux valgus that has been surgically 
corrected with resection of a metatarsal head, or hallux 
valgus of such a degree that it is equivalent to amputation 
of a great toe, see 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2004); or where all toes of a foot are hammer toes, see 
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2004); or where the 
great toe has been amputated without metatarsal involvement, 
see 38 C.F.R. § 4.71a, Diagnostic Code 5171 (2004).  The 
veteran's disability, which has been shown to cause only some 
pain with prolonged standing, does not rise to such levels.  
In other words, it is not the sort of disability contemplated 
by the rating criteria for a rating higher than 10 percent, 
in this case under Diagnostic Code 5284.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a higher initial rating.  

E.  Lumbosacral strain.

The veteran's residuals of a lumbosacral strain have been 
rated under Diagnostic Code 5295.  38 C.F.R. § 4.71a (2002).  
During the pendency of the veteran's claim the regulations 
pertaining to evaluation of disabilities of the spine were 
amended.  68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective 
September 26, 2003).

Prior to these amendments, under Diagnostic Code 5295 an 
evaluation of 10 percent is for application when there is 
characteristic pain on motion.  A 20 percent evaluation is 
for application when there is muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in the 
standing position.  Here, on examination the veteran's range 
of motion was reported as normal with no limitation of motion 
due to pain, weakness, or fatigue.  There was no spasm.  An 
evaluation higher than the 10 percent presently assigned is 
therefore not warranted under the pre-amendment criteria.  

A higher evaluation under the old schedular provisions for 
evaluating spine disabilities was not otherwise possible 
absent fracture of the vertebra or bony fixation (ankylosis) 
of the spine, or moderate limitation of motion of the lumbar 
spine, none of which is shown to be present.  Diagnostic 
Codes 5285, 5286, 5289, 5292 (2002).

The schedule for rating spine disabilities such as 
lumbosacral strain was changed in 2003 to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  Under the new General 
Rating Formula, a 10 percent evaluation is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

The VA examiner reported that the veteran flexed to 95 
degrees, and that there was no limitation of motion of the 
lumbosacral spine because of pain, weakness, or fatigue.  
Given this medical evidence, under the new rating criteria 
the veteran's back disability is not a compensable 
disability.  Therefore, the Board finds that a higher 
evaluation for the veteran's residuals of lumbosacral strain 
is not warranted under any of the rating criteria in place 
during the pendency of this claim for any period since the 
effective date of November 20, 2001.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against these claims.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought; what evidence 
and/or information was already in the RO's possession; what 
additional evidence and/or information was needed from the 
veteran; what information VA would assist in obtaining on the 
veteran's behalf; and where the veteran was to send the 
information sought.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  Additionally, the RO informed the veteran of 
the results of its rating decisions, and the procedural steps 
necessary to appeal.  The RO also provided a Statement of the 
Case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations, including the 
changes for rating the spine discussed above.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the veteran's 
military and VA treatment records.  As noted, the veteran was 
afforded a VA medical examination to advance his claims.  
Given the standard of the regulation, the Board finds that VA 
has no duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to a higher initial evaluation for residuals of a 
left fifth metatarsal fracture is denied.

Entitlement to a higher initial evaluation for residuals of a 
lumbosacral strain is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


